DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/31/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,037,708. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 11,037,708
Claim  1: A method by one or more electronic devices to notify an administrator when it is safe to mitigate a non-compliant database configuration of a database, the method comprising:
     responsive to identifying the non-compliant database configuration of the database,
     applying a security rule that detects occurrences of database operations that make use of the non-compliant database configuration; and
     responsive to a determination that the security rule has not been invoked for at least a threshold length of time, causing a notification to be sent to the administrator that indicates that it is safe for the administrator to mitigate the non-0compliant database configuration. 
Claim 1: A method by a security system implemented by one or more electronic devices for selectively triggering different ones of a plurality of database assessment scans for a database and detecting when non-compliant database configurations of the database are being used, the method comprising:
     monitoring for occurrences of a first class of database operations that have been determined to require only rerunning subsets of the plurality of database assessment scans to determine whether results  of the plurality of database assessment scans have changed, wherein different database operations of the first class require different subsets of the plurality of database assessments scans to be rerun to determine whether the results of the plurality of database assessment  scans have changed;
    responsive to detecting an occurrence of one or more database operations of the first class, selecting one or more of the subsets to be rerun based on which of the database operations of the first class occurred;
    triggering performance of only the selected one or more of the subsets to determine whether the results of the plurality of database assessment scans have changed;
     identifying one or more non-compliant database configurations of the database based on accessing results of the selected one or more of the subsets;
     responsive to identifying the one or more non-compliant database configurations, determining one or more security rules for detecting occurrences of database operations that make use of the identified one or more non-compliant database configurations; and
     applying the determined one or more security rules while monitoring accesses to the database to detect occurrences of database operations that make use of the identified one or more non-compliant database configurations.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for identifying/detecting non-compliant database configuration using a security rule and is substantively-similar independent claims 11,16, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,003,779 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,824,730. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 10,824,730
Claim  1: A method by one or more electronic devices to notify an administrator when it is safe to mitigate a non-compliant database configuration of a database, the method comprising:
     responsive to identifying the non-compliant database configuration of the database,
     applying a security rule that detects occurrences of database operations that make use of the non-compliant database configuration; and
     responsive to a determination that the security rule has not been invoked for at least a threshold length of time, causing a notification to be sent to the administrator that indicates that it is safe for the administrator to mitigate the non-0compliant database configuration.
Claim 1: A method by a security system implemented by one or more electronic devices for selectively triggering different ones of a plurality database assessment scans for a database, the method comprising:
     monitoring for occurrences of a first class of database operations that have been determined to require only rerunning subsets of the plurality of database assessment scans to determine whether results of the plurality of database assessment scans have changed, wherein different database operations of the first class require different subsets of the plurality of database assessment scans to be rerun to determine whether the results of the plurality of database assessment scans have changed;
     responsive to detecting an occurrence of one or more database operations of the first class, selecting one or more of the subsets to be rerun based on which of the database operations of the first class occurred; and 
    triggering performance of only the selected one or more of the subsets to determine whether the results of the plurality of database assessment scans have changed.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for identifying/assessing database for anomalies and is substantively-similar independent claims 11,16, said claims are merely a broader version of claim 1 of U.S. Patent No. 10,824,730 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435